

116 HR 6840 IH: Coronavirus Emergency Non-Congregate Housing Expansion Act
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6840IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Takano (for himself, Ms. Clarke of New York, Mr. Espaillat, Mr. Bera, Mr. Case, Ms. Castor of Florida, Ms. DeGette, Ms. Fudge, Mr. García of Illinois, Mr. Grijalva, Mr. Hastings, Mrs. Hayes, Ms. Norton, Ms. Jackson Lee, Ms. Lee of California, Ms. Adams, Mrs. Beatty, Mr. Lowenthal, Ms. Moore, Mrs. Napolitano, Ms. Omar, Mr. Rose of New York, Ms. Schakowsky, and Mr. Soto) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide for the coverage of non-congregate shelter under the Public Assistance program of the Robert T. Stafford Disaster Relief and Emergency Assistance Act for the emergency declared on March 13, 2020 relating to COVID-19, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Emergency Non-Congregate Housing Expansion Act.2.Non-congregate shelter assistance(a)In generalNotwithstanding sections 403, 406, 407, and 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5172, 5173, 5192), for the emergency declared on March 13, 2020, by the President under section 501 of such Act and under any subsequent major disaster declaration under section 401 of such Act, the provision of non-congregate shelter shall be an eligible use of assistance provided by the President under sections 403, 406, 407, or 502 of such Act.(b)Non-Federal shareNotwithstanding sections 403, 406, 407, and 503 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5172, 5173, 5193), the Federal share of assistance provided under sections 403, 406, 407, or 502 that is used to provide non-congregate shelter in accordance with subsection (a) shall be 100 percent. (c)Non-Congregate shelter definedIn this section, the term non-congregate shelter means shelter for—(1)individuals who test positive for COVID–19 that do not require hospitalization, but need isolation or quarantine (including individuals that are discharged from a hospital);(2)individuals who have been exposed to COVID–19 (as documented by a State or local public health official or a medical professional) that do not require hospitalization, but need isolation or quarantine;(3)individuals who are asymptomatic of COVID–19, but have a higher risk, including individuals over 65 or individuals with certain underlying health conditions (including respiratory, compromised immunities, and chronic disease), and that require emergency non-congregate shelting as a social distancing measure;(4)first responders, healthcare workers, and emergency workers that do not require hospitalization, but need isolation or quarantine (including individuals that are unable to return home as a precaution against exposing the families or housemates of such individual to COVID–19); and(5)homeless individuals that have not been exposed or have not tested positive for COVID–19, but require emergency non-congregate sheltering to adhere to social distancing measures. 